          Case 3:19-cv-08134-VC Document 66 Filed 04/27/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 NOVATO - 777 SAN MARIN DRIVE,
 LLC,                                               Case No. 19-cv-08134-VC

                Plaintiff,
                                                    ORDER OF DISMISSAL
         v.

 FIREMAN'S FUND INSURANCE
 COMPANY,
                Defendant.


       The Court has been advised by the Notice of Confidential Settlement, filed on April 23,

2021, that the parties have resolved this case. (Re: Dkt. No. 65). Therefore, it is ORDERED that

this case is DISMISSED without prejudice. All deadlines and hearings in the case are vacated.

Any pending motions are moot.

       The parties retain the right to reopen this action within 60 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on
opposing counsel within 60 days, the dismissal will be with prejudice.

       IT IS SO ORDERED.

Dated: April 27, 2021

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
